Citation Nr: 0513605	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-18 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
left shoulder joint changes.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected a head injury with headaches.  

3.  Entitlement to service connection for a right shoulder 
disorder.  

4.  Entitlement to an effective date prior to May 9, 2002, 
for the grant of service connection for a head injury with 
residual headaches.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder, 
claimed as residuals of a back injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from January 1989 to 
January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2002 and March 2003 rating decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.  The November 2002 RO decision 
denied a claim of service connection for a right shoulder 
disorder; found that no new and material evidence had been 
submitted to reopen a claim of service connection for a back 
disorder, claimed as a residual of a back injury; and denied 
a claim for an increased (compensable) evaluation for left 
shoulder joint changes.  

A March 2003 RO decision granted a claim of service 
connection for a head injury with headaches, and the veteran 
appealed both the RO's initial assignment of a 10 percent 
disability evaluation for this disorder, as well as the 
assignment of May 9, 2002 as the effective date for the grant 
of service connection.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for a back 
disorder, claimed as residuals of a back injury, is addressed 
in the remand portion of the decision below and is remanded  
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  

In August 2004, the veteran formally withdrew a request for a 
videoconference hearing.



FINDINGS OF FACT

1.  The veteran's service-connected left shoulder joint 
changes are manifested by an absence of clinically objective 
findings, other than complaints of pain, and without 
objective evidence on radiographic studies.

2.  Throughout the pendency of the current claim, the 
veteran's service-connected head injury with headaches are 
manifested by subjective complaints of daily headaches, with 
no objective clinical findings of neurologic or other 
pathology shown on current VA examination.  

3.  A chronic right shoulder disability was not incurred in 
service.  

4.  The veteran did not complete a timely substantive appeal 
in response to an April 30, 1990 notice of a March 1990 
denial of his original claim of service connection for 
residuals of a head injury, or a June 7, 1990 notice of a 
June 1990 statement of the case regarding the denial.  

5.  The veteran first attempted to reopen a previously denied 
claim of service connection for residuals of a head injury on 
May 9, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected left shoulder joint changes are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010 and 5201-5203 (2004).  

2.  The criteria for an initial evaluation in excess of 10 
percent for service-connected head injury with headaches are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 
8045, 8100 (2004).

3.  A chronic right shoulder disorder, to include residuals 
of an injury in service, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

4.  The criteria for an effective date for the grant of 
service connection for a head injury with headaches, prior to 
May 9, 2002, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.157, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Advise and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims adjudicated on the merits herein; the evidence 
that would be necessary to substantiate each claim on appeal 
so adjudicated; and whether each claim adjudicated on the 
merits herein has been fully developed in accordance with the 
VCAA and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim. 
38 U.S.C.A. § 5103A (West 2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The veteran's claims were received in July 2002.  In specific 
compliance with Quartuccio, and Pelegrini, the RO advised the 
veteran by letters dated in July 2002 and March 2003 of what 
evidence would substantiate the claims, and of the specific 
allocation of responsibility for obtaining such evidence.  
The RO's advisement to the veteran was provided to him prior 
to the RO's initial adjudication of the claim, in compliance 
with Pelegrini.  

The notice provided the veteran of the information needed to 
substantiate his claims adjudicated on appeal, and the 
veteran's reply is of record, along with arguments of his 
representative.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (Pre-VCAA case, holding that where claimant was 
advised of the need to submit competent medical evidence 
indicating that he had the disorders at issue, and further 
substantiating evidence suggestive of a linkage between his 
active service and the disorders, provisions of the VCAA as 
to notice are satisfied).  

The record also indicates that the veteran was provided with 
a copy of the November 2002 and March 2003 RO rating 
decisions setting forth the general requirements of 
applicable law pertaining to evidence to support each of the 
claims adjudicated on the merits herein.  The general 
advisement was reiterated in the Statement of the Case's 
(SOC's) dated in March 2003 and November 2003.  


As to the claims adjudicated on the merits herein, VA has 
obtained all identified records noted by the veteran 
throughout the pendency of this matter, since the inception 
of the claim.  38 U.S.C.A.§ 5103A (a),(b) and (c). In 
particular, the veteran has not responded to the VCAA notice, 
or identified any records which have not already been 
obtained.  

As to the earlier effective date for service connection for a 
head injury with headaches, VCAA does not apply, and any 
further development would be unnecessary.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); see also, Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994) (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).  Accordingly, in the circumstances of 
this case, additional VCAA efforts are not appropriate as to 
the earlier effective date claim, given the narrowness of 
that issue.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  


Disability Rating Claims

The veteran contends that the service-connected head injury 
with headaches and left shoulder joint disorder are more 
severe than is contemplated by the currently assigned 
ratings.  Having carefully considered the claims in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeal will be denied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Here, there is no evidence that warrants referral of the 
veteran's claims for extraschedular consideration.  There is 
no evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3.  

Left Shoulder Disorder:

A March 1990 RO rating decision established service-
connection for left shoulder "subcapital cystic changes," 
thought to favor a diagnosis of degenerative changes, noted 
on VA radiographic examination in February 1990.  A zero 
percent disability evaluation was assigned.  

The veteran's left shoulder joint changes have remained rated 
as noncompensably disabling pursuant to Diagnostic Codes 
5003, 5010 and 5201 analogous to arthritis of the left 
shoulder joint, based on limitation of motion of the left arm 
at the shoulder joint.  

With application of the potentially applicable diagnostic 
code provisions, the evidence does not support a compensable 
rating.  VA treatment records and a November 2002 VA report 
of examination, shows no diagnosis of arthritis, traumatic or 
degenerative that would support a 10 percent (i.e., the next 
higher) evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  VA radiographic  studies of February 1990 noted 
"subcapital cystic changes" which was thought to favor a 
diagnosis of degenerative arthritis, but such a finding was 
not substantiated, including on VA examination in November 
2002.  Of more significance, no limitation of motion, 
impairment of strength, or any other objective left shoulder 
finding is demonstrated, including on November 2002 VA 
examination, or at any time on VA outpatient evaluation.  
With no objective clinical left shoulder findings, the claim 
must be denied - Diagnostic Codes 5003 and 5010 specifically 
instructs that arthritis must be "substantiated by X- ray 
findings."  Accordingly, these Diagnostic Codes provide no 
basis for a compensable evaluation at this time.  

The Board notes that Diagnostic Code 5201 addresses 
limitation of motion with respect to the shoulder.  The 
criteria differ depending on whether the extremity at issue 
is major or minor. As the veteran's left arm is non-dominant, 
only the criteria for the minor upper extremity are for 
consideration.  Under Diagnostic Code 5201, an evaluation of 
20 percent is warranted for limitation of motion of either 
extremity at shoulder level.  As noted above, the veteran has 
full range of motion of the left arm.  Accordingly, 
Diagnostic Code 5201 provides no basis for a compensable 
evaluation.  

Diagnostic Code 5203 provides that, with regard to the minor 
extremity, a 20 percent evaluation is assignable for nonunion 
of the clavicle or scapula with loose movement, or 
dislocation of the clavicle or scapula.  Diagnostic Code 5203 
also provides that, otherwise, the disability should be 
evaluated based on impairment of function of contiguous 
joint.  38 C.F.R. § 4.71a, DC 5203.  

The veteran's left shoulder is currently shown to include no 
objective evidence of active pathology, abnormality, 
including no arthritis, no internal derangement, no 
limitation of motion, and no impairment of strength, as 
determined by a qualified VA examiner in November 2002.  
Accordingly, Diagnostic Codes 5003, 5010, 5201, 5202 and 5203 
provide no basis for an increased (compensable) rating for 
the entire period of the appeal.  


The Board has considered whether an increased rating is 
justified based on additional functional impairment due to 
factors such as pain, weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, these 
sections require objective evidence of pathology-findings 
which are lacking in this case.  

The salient point is that the most recent VA physician and 
examiner provided a medical opinion that there is no 
functional impairment of the left shoulder due to pain or 
otherwise-it was clearly noted that there is no identified 
pathology currently.  While any doubt in this regard as to 
functional loss due to pain should be resolved in the 
veteran's favor, this case presents no such doubt and the 
record does not support assignment of a compensable 
evaluation for the veteran's left shoulder changes, with due 
consideration to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and Diagnostic Codes 5003, 5010, 5201 and 5203.  


Head Injury with Headaches:

The veteran argues that the service-connected head injury 
residuals are more severe than is contemplated by the 
currently assigned 10 percent rating.  After careful 
consideration of all of the evidence of record in light of 
the applicable law, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal will be 
denied.

The record reflects that while on active duty, the veteran 
received treatment in October 1989 for a bump on the head, 
without loss of consciousness, while lifting a bed out of a 
truck.  Complaints were limited to headaches; the veteran was 
not hospitalized; and treatment was limited to his receiving 
Tylenol for the pain.  There was no further complaint, 
treatment or diagnosis during service, and although the 
veteran fainted in January 2001, this was after a post-
service head injury.  


The law provides that in the evaluation of this disorder, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  
VA neurologic examination on November 2002 was entirely 
normal.  The assessment was a history of a mild traumatic 
brain injury, with no objective residual neurologic pathology 
on current testing.  

The veteran's service-connected head injury with headaches 
disability was originally rated as 10 percent disabling for 
migraine or post-traumatic headaches under Diagnostic code 
8045-9304, including Diagnostic Code 8100 for migraines.  The 
rating schedule provides that the post-traumatic headaches 
disability will be rated pursuant to Diagnostic Codes 8045 
and 9304.  

Purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 which provides for dementia 
due to head trauma.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma. Ratings in excess of 10 percent for brain disease due 
to trauma under diagnostic code 9304 are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma. Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities. 38 C.F.R. § 4.124a, DC 8045.

An appropriate diagnostic code is relevant in this instance 
because of the difference in disability evaluations under DC 
8100 (migraine headaches) and DC 8045 (brain disease due to 
trauma).  Under DC 8100, a maximum of a 50 percent disability 
rating may be assigned with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. A 30 percent rating may be assigned 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 10 
percent rating may be assigned with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  38 C.F.R. § 4.124a.  

A review of the evidence of record reflects that the veteran 
is not shown to receive any ongoing treatment for headaches, 
and all neurologic testing has been entirely negative, with 
no objective evidence of pathology.  The Board finds no 
greater than a 10 percent evaluation is warranted for the 
veteran's subjective complaints of headaches due to trauma.  
There is no evidence of any neurological impairment, 
including disability such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, or of multi-infarct 
dementia during the pertinent period, for a higher evaluation 
under related diagnostic codes. See DC's 8045, 8100, 9304.   


 Service Connection Claim - Right Shoulder Disorder

The veteran argues that he sustained a continuing right 
shoulder disorder as a result of active military service.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be granted for disability, which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b) (2003), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 
495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection: To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  (Emphasis added).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
continuity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a layperson's observations is competent.  See Savage, 
10 Vet. App. at 495-97.

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  (Emphasis 
added).  

In Savage, it was held that Section 3.303 does not relieve a 
claimant of the burden of providing a medical nexus.  Rather, 
a claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury 
or continuous symptomatology, the claimant cannot succeed on 
the merits of the claim.  Voerth v. West, 13 Vet. App. 117, 
120 (1999).  

The evidence of record, including service medical records, 
post-service VA and private treatment records, and a report 
of VA examination in November 2002, warrants the denial of 
the claim of service connection for a right shoulder 
disorder.  Although the veteran's service medical records 
show complaints of right shoulder pain in April and September 
1989, no current right shoulder disorder is shown by any 
evidence of record, including on recent VA examination of the 
right shoulder in November 2002.  

As noted above, 38 C.F.R. § 3.303 requires more than just a 
current complaint or some injury in service: current 
disability must be objectively demonstrated by competent 
medical evidence.  Here, a bilateral shoulder examination in 
November 2002 was entirely normal, as are VA and private 
treatment records.  Accordingly, the claim must fail for lack 
of any right shoulder diagnosis.  

In doing so, the Board does not question the veteran's 
history of a right shoulder pain or injury in April and 
September 1989.  However, it is well established VA law that 
in the absence of any competent evidence of a current 
disability, there is no basis to find entitlement to service 
connection.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table)].  

A complaint of "pain" does not establish the existence of a 
disability warranting consideration for VA compensation 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. on other grounds, Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001), particularly when offered by 
a layperson lacking medical training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the veteran has 
right shoulder pain in April and October 1989, with no 
objective right shoulder pathology found since then, 
including on VA examination in November 1989-with no medical 
evidence of current right shoulder disability-the claim 
cannot be granted.  See Caluza, supra.  


 Earlier Effective Date
 for the Grant of Service Connection for a Head injury with 
Headaches

The veteran argues that the effective date for the 
establishment of service connection of his head injury 
residuals should be January 1990, the date his original claim 
of service connection was received.  Having carefully 
examined the record in light of the applicable law and the 
veteran's contentions, the Board will denied the claim.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication (as in the instant case), or a claim for 
an increase of compensation, shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application therefore.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  An exception to this general 
rule applies if a claim is received within one year from 
separation from service-then the effective date shall be the 
day following separation from service.  See 38 C.F.R. § 
3.400(b)(2).  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).  A 
determination by the agency of original jurisdiction of which 
the claimant is properly notified is final if an appeal is 
not perfected.  38 U.S.C.A. §§ 6104, 7105; 38 C.F.R. 
§§ 20.1103, 20.1104.  

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (2004).  

The claimant has one (1) year from the date of notification 
of the rating decision to file a NOD to initiate the appeal 
process.  38 U.S.C.A. § 7105(b)(1).  In order to complete the 
appeal, however, a claimant must file a substantive appeal 
within sixty (60) days of the mailing date of the statement 
of the case (SOC), or within the remaining time, if any, of 
the one-year period following notification of the rating 
decision.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  
See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits. The benefit sought must be identified.  38 C.F.R. § 
3.155.  

A report of VA examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability which 
may establish entitlement.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of such 
claim.  38 C.F.R. § 3.157(a) and (b)(1).  

The mere presence of medical evidence of a disability does 
not constitute a claim; rather, the veteran must assert a 
claim either expressly or impliedly with VA.  VA is not 
required to conjure up issues not raised by the claimant.  
Brannon v. West, 12 Vet. App. 32, 35 (1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a).  

The veteran argues that correspondence received at the RO 
from him on May 9, 2002 should be accepted as a timely NOD to 
a March 1990 RO rating decision.  The Board also assumes that 
the veteran means to argue that his May 9, 2002 statement 
should be accepted as a timely substantive appeal to a 
statement of the case issued on June 1990.  As detailed 
below, application of the above law to the documented facts 
requires a denial of the this claim, under the applicable 
law.  

The veteran's original claim of service connection for 
residuals of a claimed head injury in service was received at 
the RO in January 1990.  This document identifies the 
veteran's certain then-current mailing address.  The claim 
was denied by an RO rating decision dated in March 1990, 
notice of which was issued to the veteran on April 30, 1990 
at his correct and last known address.  The veteran's notice 
of disagreement was received on May 11, 1990, and a statement 
of the case was issued to the veteran to his correct and last 
known address of record.  The notice advised the veteran of 
his need to file a substantive appeal.  No reply is of 
record, prior to correspondence received at the RO on May 9, 
2002, which demonstrates the same and earlier-designated 
address for the veteran.  

Because these letters have not been returned as undelivered, 
the law presumes the veteran received them, in the absence of 
clear evidence to the contrary.  See Leonard v. Brown, 10 
Vet. App. 315, 316 (1997); YT v. Brown, 9 Vet. App. 195, 199 
(1996); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  
It is therefore presumed that the letters were received by 
the veteran at the last and most recent address of record.  

Where a veteran files a timely notice of disagreement, but 
fails to file a substantive appeal, the appeal is untimely as 
a matter of law, and the claim must be dismissed.  See Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  

The veteran failed to complete an appeal of the March 1990 RO 
denial, when, after due notice, when he failed to timely file 
a substantive appeal within either a year of the April 1990 
notice of the March 1990.  That is, the March 1990 RO 
decision to deny a claim of service connection for residuals 
of a claimed head injury became final on April 29, 1991 
because the veteran did file a substantive appeal, despite 
notice to do so.  38 C.F.R. § 20.200 (2004).  

With no documented correspondence from the veteran or his 
representative within a year of the April 30, 1990 notice of 
statement of the case, prior to the May 9, 2002 petition to 
reopen a claim, there is no basis in fact or law for an 
earlier effective date for the grant of service connection  
for a head injury with headaches, prior to May 9, 2002.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 and  20.302(b).  


ORDER

The claim for a compensable evaluation for service-connected 
left shoulder joint changes is denied. 

The claim for an initial evaluation in excess of 10 percent 
for service-connected head injury with headaches is denied.  

The claim of entitlement to service connection for a chronic 
right shoulder disorder is denied. 

The claim of entitlement to an earlier effective date for the 
grant of service connection for a head injury with headaches, 
prior to May 9, 2002, is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2004).  

The veteran seeks to reopen a claim of service connection for 
residuals of a low back disorder, previously denied in a 
March 1990 RO decision.  However, the RO has given no notice 
of the laws and regulations pertinent to new and material 
evidence to reopen a claim previously denied, and VCAA has 
not been met.  That is, the notice of VCAA issued to the 
veteran in September 2002 did not regard his petition to 
reopen a claim of service connection for residuals of a back 
injury, and the November 2002 VA examination was incomplete 
and inadequate with regard to his back and spine.  
Additionally, the VCAA notice defect was not cured upon 
issuance of the statement of the case in March 2002, which 
also identifies an erroneous issue, and included no notice of 
the laws and regulations pertaining to new and material 
evidence.  

Specifically, both the November 2002 VCAA notice letter and 
the March 2003 statement of the case include no reference to 
the veteran's need to submit new and material evidence to 
reopen his claim of service connection for residuals of a 
claimed back injury in service, with notice of the sort of 
medical evidence necessary to do so.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of the 
sort of evidence needed to substantiate his claim, with 
notice of what sort of evidence VA will provide and what sort 
of evidence the claimant is to provide or identify, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In closing, the CAVC specifically mandated that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

The CAVC has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board, itself, errs in 
failing to ensure compliance. Id.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The RO should send the veteran a VCAA 
notice letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 with 
regard to new and material evidence 
needed to reopen  a claim of service 
connection for a back disorder, claimed 
as residuals of a back injury.  The RO 
should specifically advise the veteran 
what evidence is needed to reopen his 
claim, what evidence, if any, VA will 
request on his behalf, and what evidence 
he is expected to provide.  

The RO should invite him to submit any 
and all evidence in his possession which 
is potentially probative of his claim on 
appeal and to identify any and all 
treatment providers, with authorizations, 
so that the VA may request copies of all 
such records.  

2.  The VBA AMC should obtain all 
outstanding VA treatment records, 
specifically those dated from August 2003 
to the present.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim of service connection for 
a back disorder, claimed as a residual of 
a back injury.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim remaining on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
Remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


